— In an action on an instrument for the payment of money only commenced by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, plaintiff appeals (1) from an order of the Supreme Court, Queens County (Miller, J.), dated October 19, 1982, which denied his motion for summary judgment and (2) as limited by his brief, from so much of an order of the same court, dated December 20, 1982, as upon reargument, adhered to the original decision. Appeal from the order dated October 19, 1982, dismissed. That order was *850superseded by the order dated December 20, 1982, made upon reargument. Order dated December 20, 1982, affirmed, insofar as appealed from. No opinion. Defendant is awarded one bill of costs. Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.